                      Case 2:19-cv-00709 Document 1 Filed 05/13/19 Page 1 of 13



 1

 2

 3

 4

 5

 6

 7

 8

 9                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF WASHINGTON
10

11
     UNITED STATES OF AMERICA,
12                                                     Case No. C19-709
                      Plaintiff,
13
                      v.                               COMPLAINT
14
     ESTATE OF GERALD T. DISHNEAU, and
15   LINDA DISHNEAU, AS PERSONAL
     REPRESENTATIVE OF THE ESTATE OF
16   GERALD T. DISHNEAU.,
17
                      Defendants.
18

19

20            The United States of America complains and alleges as follows:

21       1. This is a civil action brought by the United States of America to reduce to

22            judgment the outstanding federal tax liabilities and civil penalties assessed

23

24
     Complaint                                                 U.S. DEPARTMENT OF JUSTICE
     (Case No. C19-709)                     1                  Tax Division, Western Region
                                                               P.O. Box 683
                                                               Washington, D.C. 20044
                                                               Telephone: 202-616-3395
                      Case 2:19-cv-00709 Document 1 Filed 05/13/19 Page 2 of 13



 1            against Gerald T. Dishneau, Sr. (hereinafter “Gerald T. Dishneau”) who is

 2            deceased.

 3                                    JURISDICTION AND VENUE

 4       2. This action is brought at the direction of the Attorney General of the United
 5            States and at the request and with the authorization of the Chief Counsel of
 6
              the Internal Revenue Service (“IRS”), a delegate of the Secretary of the
 7
              Treasury, pursuant to 26 U.S.C. § 7401.
 8
         3. This Court has jurisdiction over this action pursuant to 26 U.S.C. §7402, and
 9
              28 U.S.C. §§ 1340 and 1345.
10
         4. Venue is proper in the Western District of Washington under 28 U.S.C. §§
11
              1391(b)(1) and 1396, because defendant Gerald T. Dishneau lived in the
12
              Western District of Washington before he passed away, Linda Disneau
13
              currently lives there, and the property transferred is located within this
14
              judicial district.
15
                                            DEFENDANTS
16
         5. Defendant Gerald T. Dishneau resided in Snohomish, WA. He passed away
17
              on or around September 30, 2009. The Estate of Gerald T. Dishneau is made
18

19            a party to this suit because he has unpaid federal income tax assessments

20            and, before he passed away, had an ownership interest in the subject

21            property.

22       6. Defendant Linda Dishneau is made a party to this suit because she is the

23            court-appointed personal representative of the Estate of Gerald T. Dishneau.

24
     Complaint                                                  U.S. DEPARTMENT OF JUSTICE
     (Case No. C19-709)                     2                   Tax Division, Western Region
                                                                P.O. Box 683
                                                                Washington, D.C. 20044
                                                                Telephone: 202-616-3395
                          Case 2:19-cv-00709 Document 1 Filed 05/13/19 Page 3 of 13



 1           7. Gerald T. Dishneau and Linda Dishneau were a married couple, who married

 2                sometime before April 8, 1999, and remained married until Gerald T.

 3                Dishneau passed away on September 30, 2009.

 4                                               TAX LIABILITIES
 5           8. The United States reasserts the allegations made in paragraphs 1 through 7,
 6
                  as fully set forth herein.
 7
             9. On the dates, and for the amounts set forth below, a duly authorized delegate
 8
                  of the Secretary of the Treasury made assessments against Gerald T.
 9
                  Dishneau, individually, as follows:
10
         Type of Tax                 Assessment            Type of Tax and         Unpaid Balance As
11        Tax    Period1                Date                  Amount 2              Of May 31, 20193

12       941              Q1 2002    8-17-2009        T       $4820.17            $14,903.65
                                     8-17-2009        P1      $1,084.54
13                                   8-17-2009        P4      $482.02
                                     8-17-2009        P2      $1,205.04
14                                   8-17-2009        I       $3,221.02
                                     9-21-2009        P4      $241.01
15       941              Q2 2002    8-24-2009        T       $4,427.78           $25,483.26
                                     8-24-2009        P1      $996.25
16
                                     8-24-2009        P4      $442.78
                                     8-24-2009        P2      $1,106.94
17
                                     8-24-2009        I       $2,839.37
18
     1 “Q1” stands for the quarterly tax period ending March 31 of the relevant year.
19
     “Q2” stands for the quarterly tax period ending June 30 of the relevant year. “Q3”
20   stands for the quarterly tax period ending September 30 of the relevant year. “Q4”
     stands for the quarterly tax period ending December 31 of the relevant year. If no
21   quarter is specified, the tax period at issue is a yearly tax period.
     2 F—fees and collection costs; P1—late return filing penalty, 26 U.S.C. §6651(a)(1);

22   P2—failure to timely pay tax penalty, 26 U.S.C. § 6651(a)(2) & (a)(3); P3—estimated
     tax penalty; P4—Federal Tax Deposit Penalty, 26 U.S.C. § 6656; P5—accuracy
23   related penalty, 26 U.S.C. § 6662; I—interest assessed; T—tax assessed
     3 Includes accrued but unassessed interest, applied credits, and abatements as of

24   this date.
         Complaint                                                        U.S. DEPARTMENT OF JUSTICE
         (Case No. C19-709)                       3                       Tax Division, Western Region
                                                                          P.O. Box 683
                                                                          Washington, D.C. 20044
                                                                          Telephone: 202-616-3395
                      Case 2:19-cv-00709 Document 1 Filed 05/13/19 Page 4 of 13



 1                               9-28-2009        P4   $221.39
                                 10-12-2009       P1   $1,147.23
 2                               10-12-2009       P4   $764.82
                                 10-12-2009       T    $5,098.80
 3                               10-11-2010       P2   $611.86
     941              Q3 2002    8-17-2009        T    $5,258.74           $27,766.45
 4                               8-17-2009        P1   $1,183.22
                                 8-17-2009        P4   $525.87
 5
                                 8-17-2009        P2   $1,314.68
                                 8-17-2009        I    $3,217.48
 6
                                 9-21-2009        P4   $262.94
 7                               10-12-2009       P1   $1,147.23
                                 10-12-2009       P4   $764.82
 8                               10-12-2009       T    $5,098.80
                                 10-11-2010       P2   $611.86
 9   941              Q4 2002    6-29-2009        P4   $764.82             $16,412.88
                                 6-29-2009        P1   $1,147.23
10                               6-29-2009        T    $5,098.80
                                 6-29-2009        P2   $1,274.70
11                               6-29-2009        I    $2,937.41
                                 8-10-2009        F    $170.00
12   941              Q1 2003    6-29-2009        P4   $438.48             $13,451.30
                                 6-29-2009        P1   $986.58
13                               6-29-2009        T    $4,886.48
                                 6-29-2009        P2   $1,221.62
14                               6-29-2009        I    $2,708.50
                                 6-29-2009        P1   $112.88
15                               6-29-2009        P4   $294.50
     941              Q2 2003    6-29-2009        P4   $523.45             $15,867.98
16
                                 6-29-2009        P1   $1,099.46
17                               6-29-2009        T    $4,886.48
                                 6-29-2009        P2   $1,221.62
18                               6-29-2009        I    $2,599.62
                                 8-17-2009        P1   $78.29
19                               6-29-2009        P4   $209.53
                                 8-17-2009        T    $347.98
20                               8-17-2009        I    $244.03
                                 10-11-2010       P2   $45.24
21   941              Q3 2003    6-29-2009        P4   $523.73             $15,721.55
                                 6-29-2009        P1   $1,099.46
22                               6-29-2009        T    $4,886.48
                                 6-29-2009        P2   $1,221.62
23                               6-29-2009        I    $2,499.29
                                 8-17-2009        P1   $78.93
24
     Complaint                                                     U.S. DEPARTMENT OF JUSTICE
     (Case No. C19-709)                       4                    Tax Division, Western Region
                                                                   P.O. Box 683
                                                                   Washington, D.C. 20044
                                                                   Telephone: 202-616-3395
                      Case 2:19-cv-00709 Document 1 Filed 05/13/19 Page 5 of 13



 1                               6-29-2009        P4   $209.25
                                 8-17-2009        T    $350.83
 2                               8-17-2009        I    $237.78
                                 10-11-2010       P2   $45.61
 3   941              Q4 2003    6-29-2009        P4   $470.05             $14,011.81
                                 6-29-2009        P1   $1,057.60
 4                               6-29-2009        T    $4,886.48
                                 6-29-2009        P2   $1,221.62
 5
                                 6-29-2009        I    $2,414.27
                                 6-29-2009        P1   $41.86
 6
                                 6-29-2009        P4   $262.93
 7   941              Q1 2004    6-29-2009        P4   $489.79             $14,715.24
                                 6-29-2009        P1   $1,102.03
 8                               6-29-2009        T    $5,075.48
                                 6-29-2009        P2   $1,268.87
 9                               6-29-2009        I    $2,415.16
                                 6-29-2009        P1   $39.95
10                               6-29-2009        P4   $271.54
     941              Q2 2004    6-29-2009        P4   $527.13             $15,412.41
11                               6-29-2009        P1   $1,141.98
                                 6-29-2009        T    $5,075.48
12                               6-29-2009        P2   $1,268.87
                                 6-29-2009        I    $2,314.58
13                               8-17-2009        P1   $44.07
                                 6-29-2009        P4   $234.20
14                               8-17-2009        T    $195.86
                                 8-17-2009        I    $146.66
15                               10-11-2010       P2   $25.46
     941              Q3 2004    6-29-2009        P4   $498.78             $14,463.91
16
                                 6-29-2009        P1   $1,122.24
17                               6-29-2009        T    $5,075.48
                                 6-29-2009        P2   $1,268.87
18                               6-29-2009        I    $2,222.07
                                 6-29-2009        P1   $19.74
19                               6-29-2009        P4   $262.55
     941              Q4 2004    6-29-2009        P4   $498.74             $14,313.52
20                               6-29-2009        P1   $1,122.16
                                 6-29-2009        T    $5,075.48
21                               6-29-2009        P2   $1,268.87
                                 6-29-2009        I    $2,116.57
22                               6-29-2009        P1   $19.82
                                 6-29-2009        P4   $262.59
23                               8-17-2009        I    $16.78
     941              Q1 2006    6-29-2009        P4   $332.34             $8,930.03
24
     Complaint                                                     U.S. DEPARTMENT OF JUSTICE
     (Case No. C19-709)                       5                    Tax Division, Western Region
                                                                   P.O. Box 683
                                                                   Washington, D.C. 20044
                                                                   Telephone: 202-616-3395
                      Case 2:19-cv-00709 Document 1 Filed 05/13/19 Page 6 of 13



 1                               6-29-2009        P1   $747.76
                                 6-29-2009        T    $3,861.45
 2                               6-29-2009        P2   $733.68
                                 6-29-2009        I    $1,129.76
 3                               6-29-2009        P1   $121.07
                                 6-29-2009        P4   $246.89
 4                               10-11-2009       P1   $166.17
     941              Q2 2006    6-29-2009        P4   $416.11             $10,992.18
 5
                                 6-29-2009        P1   $868.83
                                 6-29-2009        T    $3,861.45
 6
                                 6-29-2009        P2   $675.75
 7                               6-29-2009        I    $1,022.39
                                 8-17-2009        P1   $67.40
 8                               6-29-2009        P4   $163.12
                                 8-17-2009        T    $299.61
 9                               8-17-2009        P2   $38.61
                                 8-17-2009        I    $118.58
10                               10-11-2010       P2   $289.95
     941              Q3 2006    6-29-2009        P4   $373.48             $9,717.72
11                               6-29-2009        P1   $840.33
                                 6-29-2009        T    $3,861.45
12                               6-29-2009        P2   $617.83
                                 6-29-2009        I    $907.56
13                               6-29-2009        P1   $28.50
                                 6-29-2009        P4   $205.75
14                               8-17-2009        P2   $17.09
                                 8-17-2009        I    $4.95
15                               10-11-2010       P2   $298.79
     941              Q4 2006    6-29-2009        P4   $422.76             $10,797.24
16
                                 6-29-2009        P1   $868.83
                                 6-29-2009        T    $3,861.45
17
                                 6-29-2009        P2   $559.91
18                               6-29-2009        I    $795.04
                                 8-17-2009        P1   $82.36
19                               6-29-2009        P4   $156.47
                                 8-17-2009        T    $366.10
20                               8-17-2009        P2   $38.61
                                 8-17-2009        I    $113.23
21                               10-11-2010       P2   $414.43
     941              Q1 2007    8-17-2009        T    $3,350.24           $8,668.76
22                               8-17-2009        P1   $753.80
                                 8-17-2009        P4   $335.02
23                               8-17-2009        P2   $469.03
                                 8-17-2009        I    $622.49
24
     Complaint                                                     U.S. DEPARTMENT OF JUSTICE
     (Case No. C19-709)                       6                    Tax Division, Western Region
                                                                   P.O. Box 683
                                                                   Washington, D.C. 20044
                                                                   Telephone: 202-616-3395
                      Case 2:19-cv-00709 Document 1 Filed 05/13/19 Page 7 of 13



 1                               9-21-2009        P4   $167.51
                                 10-11-2010       P2   $368.53
 2   941              Q2 2007    11-3-2008        T    $3,710.86           $8,936.82
                                 11-3-2008        P1   $834.94
 3                               11-3-2008        P2   $296.87
                                 11-3-2008        I    $398.30
 4                               2-2-2009         F    $130.00
                                 5-29-2017        F    $292.00
 5
     941              Q3 2007    8-17-2009        T    $4,127.55           $10,235.86
 6                               8-17-2009        P1   $928.70
                                 8-17-2009        P4   $412.75
 7                               8-17-2009        P2   $454.03
                                 8-17-2009        I    $536.78
 8                               9-21-2009        P4   $206.38
                                 10-11-2010       P2   $288.93
 9   941              Q4 2007    8-17-2009        T    $4,682.26           $11,407.29
                                 8-17-2009        P1   $1,053.51
10                               8-17-2009        P4   $468.22
                                 8-17-2009        P2   $444.81
11                               8-17-2009        I    $487.67
                                 9-21-2009        P4   $234.11
12                               10-11-2010       P2   $327.76
     941              Q1 2008    5-18-2009        T    $3,343.62           $8,307.22
13                               5-18-2009        P1   $752.31
                                 5-18-2009        P4   $334.36
14                               5-18-2009        P2   $217.34
                                 5-18-2009        I    $232.61
15
                                 6-22-2009        P4   $167.18
                                 7-13-2009        F    $130.00
16
                                 10-11-2010       P2   $534.97
17   941              Q2 2008    5-18-2009        T    $3,404.53           $8,155.17
                                 5-18-2009        P1   $766.02
18                               5-18-2009        P4   $340.45
                                 5-18-2009        P2   $170.23
19                               5-18-2009        I    $174.56
                                 6-22-2009        P4   $170.23
20                               10-11-2010       P2   $544.72
     941              Q3 2008    5-18-2009        T    $2,774.74           $6,559.69
21                               5-18-2009        P1   $624.32
                                 5-18-2009        P4   $277.47
22                               5-18-2009        P2   $97.12
                                 5-18-2009        I    $95.08
23                               6-22-2009        P4   $138.74
                                 10-11-2010       P2   $443.95
24
     Complaint                                                     U.S. DEPARTMENT OF JUSTICE
     (Case No. C19-709)                       7                    Tax Division, Western Region
                                                                   P.O. Box 683
                                                                   Washington, D.C. 20044
                                                                   Telephone: 202-616-3395
                      Case 2:19-cv-00709 Document 1 Filed 05/13/19 Page 8 of 13



 1   941              Q4 2008    5-18-2009        T    $2,397.34           $1,392.82
                                 5-18-2009        P1   $34.02
 2                               5-18-2009        P2   $11.34
                                 5-18-2009        I    $6.56
 3                               10-11-2010       P2   $124.72
     940              2002       8-10-2009        T    $304.10             $9,649.70
 4                               8-10-2009        P1   $68.42
                                 8-10-2009        P2   $76.02
 5
                                 8-10-2009        I    $177.74
                                 8-31-2009        P1   $634.06
 6
                                 8-31-2009        P4   $422.70
 7                               8-31-2009        T    $2,818.02
                                 8-31-2009        I    $1,660.08
 8                               10-11-2010       P2   $352.25
     940              2003       6-29-2009        P4   $302.76             $755.83
 9                               6-29-2009        P1   $100.00
                                 6-29-2009        T    $2,018.41
10                               6-29-2009        P2   $504.60
                                 6-29-2009        I    $997.25
11                               6-29-2009        P1   $354.14
     940              2004       6-29-2009        P4   $318.84             $901.29
12                               6-29-2009        P1   $100.00
                                 6-29-2009        T    $2,125.61
13                               6-29-2009        P2   $531.40
                                 6-29-2009        I    $886.41
14                               6-29-2009        P1   $378.26
                                 10-12-2009       F    $124.00
15
     940              2005       7-20-2009        T    $4,017.10           $666.71
                                 7-20-2009        P1   $58.11
16
                                 7-20-2009        P2   $843.59
17                               7-20-2009        I    $1,294.52
                                 7-20-2009        P1   $845.74
18                               10-11-2010       P2   $7.75
     940              2006       6-29-2009        P4   $440.84             $1,183.44
19                               6-29-2009        P1   $100.00
                                 6-29-2009        T    $2,938.86
20                               6-29-2009        P2   $426.13
                                 6-29-2009        I    $605.09
21                               6-29-2009        P1   $561.24
                                 9-7-2009         F    $170.00
22                               10-11-2010       P2   $36.02
     940              2007       7-27-2009        T    $1,783.12           $793.71
23                               7-27-2009        P1   $80.36
                                 7-27-2009        P2   $160.48
24
     Complaint                                                     U.S. DEPARTMENT OF JUSTICE
     (Case No. C19-709)                       8                    Tax Division, Western Region
                                                                   P.O. Box 683
                                                                   Washington, D.C. 20044
                                                                   Telephone: 202-616-3395
                      Case 2:19-cv-00709 Document 1 Filed 05/13/19 Page 9 of 13



 1                               7-27-2009        I    $180.27
                                 7-27-2009        P1   $230.84
 2                               10-11-2010       P2   $23.21
     940              2008       7-20-2009        T    $3,176.81           $7,071.52
 3                               7-20-2009        P1   $571.83
                                 7-20-2009        P4   $317.68
 4                               7-20-2009        P2   $79.42
                                 7-20-2009        I    $57.32
 5
                                 8-24-2009        P4   $158.84
                                 10-11-2010       P2   $238.26
 6
     TOTAL                                                                 $327,646.96
 7
         10. On February 11, 2009, the IRS received a Collection Due Process hearing
 8
              request from Mr. Gerald T. Dishneau, related to the Q2 2007 tax period. On
 9
              June 12, 2012, 1,217 days later, the Office of Appeals issued a notice of
10
              determination sustaining the proposed levy action in the face of the CDP
11
              request, for the second quarter of 2007.
12
         11. The IRS collection statute for the Q2 2007 tax period was tolled during the
13
              period described in paragraph 16.
14
         12. The period for collection of the assessments described in paragraph 9, above,
15
              has not expired, and this action is not barred by 26 U.S.C. § 6502.
16
         13. Gerald T. Dishneau failed to pay in full the above liabilities despite notice
17

18            and demand for payment. Pursuant to 26 U.S.C. § 6321, statutory liens arose

19            against all property and rights to property owned by Gerald T. Dishneau at

20            the time of the assessments.

21       14. Despite timely notice and demand for payment of the assessments described

22            above, Gerald T. Dishneau neglected or refused to make payment to the

23            United States and there remains due and owing on those assessments,

24
     Complaint                                                     U.S. DEPARTMENT OF JUSTICE
     (Case No. C19-709)                       9                    Tax Division, Western Region
                                                                   P.O. Box 683
                                                                   Washington, D.C. 20044
                                                                   Telephone: 202-616-3395
                     Case 2:19-cv-00709 Document 1 Filed 05/13/19 Page 10 of 13



 1            together with accrued but unassessed statutory interest and other additions,

 2            the amount of $327,646.96 as of May 31, 2019, plus statutory interest and

 3            accruals after that date.

 4   GERALD T. DISHNEAU’S DEATH AND THE IRS’S ATTEMPTS TO COLLECT FROM HIS
                                    ESTATE
 5
         15. The United States reasserts the allegations set forth in paragraphs 1 through
 6
              14, as set forth fully herein.
 7

 8       16. As explained earlier, Gerald T. Dishneau passed away on September 30,

 9            2009.

10       17. Gerald T. Dishneau’s will named Linda Dishneau as the personal

11            representative of his estate, and passed his entire estate to her.

12       18. On November 13, 2009, the Internal Revenue Service hand delivered a Form

13            10492 (Notice of Federal Taxes Due) to Linda Dishneau as personal

14            representative of the estate of Gerald T. Dishneau

15       19. Linda Dishneau filed a petition for probate of will, letters testamentary, and
16            nonintervention powers with the Snohomish County Superior Court on
17
              March 23, 2010.
18
         20. On April 8, 2010, the Snohomish County Superior Court issued an order
19
              admitting the will to probate, appointing Linda Dishneau as personal
20
              representative to serve without bond and with nonintervention powers, and
21
              directing letters testamentary to be issued to Linda Dishneau
22

23

24
     Complaint                                                  U.S. DEPARTMENT OF JUSTICE
     (Case No. C19-709)                        10               Tax Division, Western Region
                                                                P.O. Box 683
                                                                Washington, D.C. 20044
                                                                Telephone: 202-616-3395
                     Case 2:19-cv-00709 Document 1 Filed 05/13/19 Page 11 of 13



 1       21. On July 6, 2010, the Service sent notice and demand for payment to Linda

 2            Dishneau and Tom Kruse, the attorney representing her in the probate

 3            proceeding.

 4       22. On August 25, 2010, the Internal Revenue Service filed a proof of claim in the
 5            probate proceeding asserting $265,490.84 in unpaid taxes due from the
 6
              Estate.
 7
         23. On August 19, 2015, the probate case was closed by a clerk’s order.
 8
         24. No payment was made with respect to the claim for unpaid taxes made by the
 9
              Internal Revenue Service.
10
         25. The IRS has recorded Notices of Federal Tax Liens (“NFTLs”) in Snohomish
11
              County, naming Gerald T. Dishneau and listing the liabilities described in
12
              paragraph 9, above, on January 16, 2009, June 29, 2009, July 21, 2009,
13
              August 4, 2009, August 18, 2009, September 24, 2009. Two additional notices
14
              were filed on April 17, 2019.
15
         26. The IRS later recorded NFTLs related to those same liabilities that named
16
              Linda Dishneau as transferee of Gerald Dishneau.
17
         COUNT I: REDUCE TO JUDGMENT FEDERAL TAX AND PENALTY ASSESSMENTS
18
          AGAINST THE ESTATE OF GERALD T. DISHNEAU, AND LINDA DISHNEAU AS
19         PERSONAL REPRESENTATIVE OF THE ESTATE OF GERALD T. DISHNEAU

20       27. The United States reasserts the allegations set forth in paragraphs 1 through

21            26, as set forth fully herein.

22       28. On the dates, in the amounts, and for the tax periods set forth in paragraph

23            9, above, a duly authorized delegate of the Secretary of the Treasury made

24
     Complaint                                                U.S. DEPARTMENT OF JUSTICE
     (Case No. C19-709)                        11             Tax Division, Western Region
                                                              P.O. Box 683
                                                              Washington, D.C. 20044
                                                              Telephone: 202-616-3395
                     Case 2:19-cv-00709 Document 1 Filed 05/13/19 Page 12 of 13



 1            assessments against Defendant Gerald T. Dishneau (now deceased), for

 2            unpaid federal income taxes, penalties, and interest.

 3       29. On September 30, 2009, Gerald T. Dishneau, passed away.

 4       30. Linda Dishneau is the personal representative of the Estate of Gerald T.
 5            Dishneau
 6
         31. Despite timely notice and demand for payment of the assessments described
 7
              above, both Gerald T. Dishneau, and Linda Dishneau as personal
 8
              representative of the Estate of Gerald T. Dishneau, have neglected, refused,
 9
              or failed to pay the assessments and there remains due and owing to the
10
              United States on those assessments the amount of $327,646.96 as of May 31,
11
              2019, plus statutory interest and accruals after that date.
12
         32. Under 26 U.S.C. § 7402(a), the United States is entitled to a judgment
13
              against the Estate of Gerald T. Dishneau, and Linda Dishneau as personal
14
              representative of the Estate of Gerald T. Dishneau, for the unpaid balance of
15
              the assessed amounts described above, plus statutory interest and any other
16
              deductions accruing to the date of payment.
17
     WHEREFORE, the United States prays as follows:
18

19       a. That judgment be entered against Defendants the Estate of Gerald T.

20            Dishneau, and Linda Dishneau as personal representative of the Estate of

21            Gerald T. Dishneau, for unpaid federal income taxes and penalties for the tax

22            periods set forth in paragraph 9, in the amount of $327,646.96 as of May 31,

23            2019, plus statutory interest and accruals after that date.

24
     Complaint                                                  U.S. DEPARTMENT OF JUSTICE
     (Case No. C19-709)                     12                  Tax Division, Western Region
                                                                P.O. Box 683
                                                                Washington, D.C. 20044
                                                                Telephone: 202-616-3395
                     Case 2:19-cv-00709 Document 1 Filed 05/13/19 Page 13 of 13



 1       a. That the United States be granted such other relief as the court deems just

 2            and proper, including fees and costs as allowed by law.

 3   Dated this 13th day of May, 2019.

 4   RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
 5
     /s/ Dylan Cerling
 6
     DYLAN CERLING
     Trial Attorney, Tax Division
 7
     U.S. Department of Justice
 8   P.O. Box 683
     Washington, D.C. 20044
 9   Telephone: (202) 616-3395 (Cerling
     Facsimile: (202) 307-0054
10   dylan.c.cerling@usdoj.gov

11   Of Counsel:
     BRIAN MORAN
12   U.S. Attorney, Western District of Washington

13   Attorneys for the United States

14

15

16

17

18

19

20

21

22

23

24
     Complaint                                                 U.S. DEPARTMENT OF JUSTICE
     (Case No. C19-709)                     13                 Tax Division, Western Region
                                                               P.O. Box 683
                                                               Washington, D.C. 20044
                                                               Telephone: 202-616-3395
Case 2:19-cv-00709 Document 1-1 Filed 05/13/19 Page 1 of 2
Case 2:19-cv-00709 Document 1-1 Filed 05/13/19 Page 2 of 2
                         Case 2:19-cv-00709 Document 1-2 Filed 05/13/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                      Western District
                                                     __________        of of
                                                                District  Washington
                                                                             __________

               The United States of America                            )
                                                                       )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                               Civil Action No.
                                                                       )
  Estate of Gerald T. Dishneau, and Linda Dishneau,                    )
 as personal representative of the Estate of Gerald T.                 )
  Dishneau, and as transferee of Gerald T. Dishneau                    )
                                                                       )
                           Defendant(s)                                )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Estate of Gerald T. Dishneau
                                           c/o Linda Dishneau
                                           6215 180th St., SE
                                           Snohomish, WA 98296




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Dylan Cerling
                                           Trial Attorney, CTS-W
                                           U.S. Dep't of Justice, Tax Division
                                           PO Box 683
                                           Washington, DC 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                    CLERK OF COURT


Date:
                                                                                              Signature of Clerk or Deputy Clerk
                           Case 2:19-cv-00709 Document 1-2 Filed 05/13/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                         Case 2:19-cv-00709 Document 1-3 Filed 05/13/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                      Western District
                                                     __________        of of
                                                                District  Washington
                                                                             __________

               The United States of America                            )
                                                                       )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                               Civil Action No.
                                                                       )
  Estate of Gerald T. Dishneau, and Linda Dishneau,                    )
 as personal representative of the Estate of Gerald T.                 )
  Dishneau, and as transferee of Gerald T. Dishneau                    )
                                                                       )
                           Defendant(s)                                )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Linda Dishneau, as personal representative of the Estate of Gerald T. Dishneau
                                           6215 180th St., SE
                                           Snohomish, WA 98296




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Dylan Cerling
                                           Trial Attorney, CTS-W
                                           U.S. Dep't of Justice, Tax Division
                                           PO Box 683
                                           Washington, DC 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                    CLERK OF COURT


Date:
                                                                                              Signature of Clerk or Deputy Clerk
                           Case 2:19-cv-00709 Document 1-3 Filed 05/13/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
